Citation Nr: 1107710	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  03-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to a service-connected disability.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for cervical disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1967 to October 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 rating 
decision by the Phoenix RO.  The Veteran requested a Travel Board 
hearing; he failed (without giving cause) to report for such 
hearing on the scheduled date in February 2005.  These matters 
were previously before the Board in August 2006 and in August 
2009, when they were remanded for additional development (in 
August 2009, the Board denied a compensable rating for right 
shoulder scar and found that new and material evidence had been 
presented, and reopened the claims of service connection for a 
back disorder and cervical disc disease).  The reopened matters 
(on de novo review) and the matter of service connection for 
major depressive disorder were remanded for additional 
development.)  

The Board's August 2009 remand also referred to the RO for 
appropriate action the matter of service connection for a 
right shoulder disability (other than scars).  The record 
does not reflect any action in response to the referral.  
The Board does not have jurisdiction in the matter and it 
is once again referred to the RO for any appropriate 
action.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The August 2009 remand ordered an orthopedic examination of the 
Veteran to determine the etiology of his back and cervical spine 
disabilities.  A January 2010 electronic communication notes 
that, pursuant to the Board remand, the Veteran was scheduled for 
a VA examination on December 16, 2009, and that notice of the 
examination was mailed to him on November 7, 2009.  The 
notification letter was not returned.  He failed to report for 
the examination.  The examination was rescheduled.  As the 
Veteran's telephone number was not in service, VA sent him a 
certified letter on December 16, 2009.  A receipt (acknowledging 
delivery of the certified letter) was not received, nor was 
letter returned.  The Veteran failed to report for a rescheduled 
(on January 7, 2010) examination.  The notice letters are not 
associated with the claims file.  [Notably, the address to which 
the notification letters were sent is the Veteran's last known 
address of record, the same post office box address at which he 
had previously received mail.]  

The Board observes that the Veteran has been homeless in the 
past.  As he may be homeless again, the RO is required to make 
additional efforts when it is necessary to contact him.  Specific 
procedures to safeguard the due process rights of homeless 
veterans are set forth in 38 C.F.R. § 1.710 (2010); there must be 
compliance with those safeguards.  Notably, the Veteran is 
represented by American Legion and there is no indication in the 
record that the representative was contacted by the RO.  Hence, a 
further attempt to locate the Veteran and reschedule him for a VA 
examination is necessary.  

The Board acknowledges that VA's duty to assist a veteran in 
developing the facts and evidence pertinent to a veteran's claim 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  When a veteran, 
without good cause, fails to report for a scheduled examination 
in conjunction with a reopened claim, the claim is to be denied.  
38 C.F.R. § 3.655(a), (b) (2010).

Regarding the claim of service connection for major depressive 
disorder as secondary to a service-connected disability(ies), 
that matter is inextricably intertwined with the appeals seeking 
service connection for [low] back and cervical spine 
disabilities; hence, consideration of that matter must be 
deferred pending resolution of the other service connection 
claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another claim, 
the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:
1.  The RO should arrange for exhaustive 
development to ascertain the Veteran's 
current whereabouts/mailing address.  This 
development should include contacting his 
representative with a request for such 
information.  If he is located, the RO should 
send him a letter advising him of the 
provisions of 38 C.F.R. § 3.655(b), and that 
VA will be scheduling him for a VA 
examination.  If he is not located, all 
efforts to locate him should be documented in 
the claims file.

2.  If the Veteran is located, the RO should 
arrange for him to be rescheduled for a VA 
orthopedic examination (with notice sent to 
his new address) to determine the likely 
etiology of his current back and cervical 
spine disabilities.  The examining physician 
must review the Veteran's claims file in 
conjunction with the examination.  Based on 
review of the claims file and examination of 
the Veteran, the examiner should state the 
diagnoses for the Veteran's current back and 
cervical spine disabilities and as to each 
entity diagnosed opine whether it is at least 
as likely as not (a 50% or better 
probability) that such is related to his 
service (and specifically to the roll-over 
car accident therein).  The examiner must 
explain the rationale for all opinions.

3.  The RO should then re-adjudicate de novo 
the claims of service connection for a back 
disorder and for cervical disc disease.  If 
either claim is allowed, the RO should 
arrange for further development in the matter 
of service connection for major depressive 
disorder claimed as secondary to service-
connected disabilities suggested by such 
grant (i.e., a psychiatric examination for a 
nexus opinion).  The RO should then 
readjudicate the claim of secondary service 
connection for major depressive disorder as 
secondary to a service connected disability 
to encompass consideration of the award of 
service connection for another disability and 
the additional evidence.

If any claim remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

